DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for domestic priority under 35 USC 119 (e) based on application# PCT/EP2018070664 filed on 8/1/2018.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 1/3/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
Claims 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As per independent claims 10, “A computer program product for a computer, including software code portions...” is recited. However, it appears that one of ordinary skill in the art could interpret the system as software per se. According to the instant specification, "computer program products, including a computer usable medium having a computer readable program code embodied therein…wherein the computer usable medium may be a non-transitory medium…” (para. [0090]). Such language points to software per se when there is no language in the claim or specification by which the claim elements can be made functional and statutory. A person of ordinary skill in the art would interpret the limitations to mean merely computer executable functions, rendering the claimed computer program product 
Claim 11 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter because of the term "computer-readable storage medium".  
Applying the broadest reasonable interpretation in light of the specification and taking into account the meanings of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP §2111), the claim as a whole covers both transitory and non-transitory media.  A transitory medium does not fall into any of the four categories of invention (process, machine, manufacture, or composition of matter).  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101  by adding the limitation of “non-transitory” to the claim. Cf. Animals-Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987).
The claims may be amended by changing "computer readable medium" to ---non-transitory computer-readable medium ---, or "computer readable device", "computer readable memory", or inserting in the claim that "the medium is not signal",  thus excluding that portion of the scope covering transitory and non-transitory media, and this amendment would limit the claim to an eligible (non-transitory) embodiment. 
As such, claims 10-11 are drawn to non-statutory subject matter. See MPEP § 2106.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son et al. (US 20120166538 A1, hereinafter Son).

Regarding claim 1, Son discloses a method including 
receiving, from a device management element or function (102, Fig. 3; para. [0037], home gateway) of at least one transport and/or access device or function installed at a predefined location for which a local control is to be conducted (para. [0036], lines 4-5, elevator control), and storing device or function related data (Fig. 1; paras. [0034], lines 1-6, the cloud server 101 for integratively storing and managing the devices and the contents of the home network 103 at each home is implemented and the virtual home server for searching for, storing and managing the contents stored in each home is mounted in the cloud server 101…; [0040], lines 1-5, virtual home server 307 receives and stores information for resources and contents existing in each home from the home gateway 102 and organizes and stores contents received from a plurality of home according to the theme of the contents.…; claim 4. home gateway …comprising: a local service client for collecting contents information stored in a home network device connected to a home network at home and resource information of the home network device…), 
forwarding the stored device or function related data to a centralized control element or function (claim 4. home gateway …comprising... home server for providing the contents information and the resource information collected from the local service client to a cloud server, the cloud server providing a cloud service…), 
receiving, from the centralized control element or function, and processing instruction data for the at least one transport and/or access device or function (para. [0051], lines 1-5, resource managing server 404 requests the resource information of the home network device 104 to the resource managing client 414 in the local service client 304, and receives the resource information of the home network device 104…), and 
conducting a local device or function management control procedure for the at least one transport and/or access device or function according to a result of the processing of the instruction data (para. [0051], lines 1-5, receives the resource information of the home network device 104 and manages the resource information…).

Regarding claim 2, Son discloses the method according to claim 1, wherein the at least one transport and/or access device or function includes at least one of a device usable for transporting at least one person, wherein the device usable for transporting the at least one person includes at least one of an elevator device, an escalator device, a moving walk device, a ramp (para. [0036], lines 4-5, elevator control), 
(paras. [0036], lines 4-5, elevator control; [0040], lines 1-5), and 
the device or function related data comprises at least one of information indicating a software version of the transport and/or access device or function (paras. [0036], lines 4-5, elevator control; [0040], lines 1-5), information indicating a hardware version of the transport and/or access device or function, identification information of the transport and/or access device or function, configuration setting information of the transport and/or access device or function, and status information of the transport and/or access device or function.

Regarding claim 3, Sol discloses the method according to claim 1, wherein 
the instruction data are received from the centralized control element or function by using a signaling link via a communication network (paras. [0047]; [0051], lines 1-5), or 
by locally connecting a maintenance unit and transferring the instruction data from the maintenance unit.

Regarding claim 4, Son discloses the method according to claim 1, wherein the instruction data comprises at least one of 
(para. [0040], lines 1-5), 
a sequence of commands concerning one transport and/or access device or function or a group comprising a plurality of transport and/or access devices or functions installed in the predefined location (Fig. 3; paras. [0040]-[0045]), and 
configuration data concerning one transport and/or access device or function or a group comprising a plurality of transport and/or access devices or functions installed in the predefined location (para. [0029], lines 1-5, plural kinds of electric devices including home network devices 104 such as a TV, a computer, an AV device, a refrigerator and a microwave oven and the like, and a smart device 105 such as a smart phone is connected to each other via a home network 103...).

Regarding claim 7, Son discloses the method according to claim 1, wherein the local device or function management control procedure for the at least one transport and/or access device or function according to the result of the processing of the instruction data includes 
receiving and storing at least one of data to be installed in and a configuration setting of at least one transport and/or access device or function (para. [0036], lines 4-5; [0040], lines 1-5; claim 4), 
identifying the at least one transport and/or access device or function as being connected (paras. [0036], lines 4-5; [0040], lines 1-5; claim 4; [0067]), and 
(para. [0036], lines 4-5; [0040], lines 1-5; claim 4; [0069]).

Claim 8 incorporates substantively all the limitations of claim 1 in device form rather than method form and is rejected under the same rationale.

Claim 9 incorporates substantively all the limitations of claim 1 in system form rather than method form and is rejected under the same rationale.

Claim 10 incorporates substantively all the limitations of claim 1 in computer program product form rather than method form and is rejected under the same rationale.

Regarding claim 11, Son discloses the computer program product according to claim 10, wherein 
the computer program product includes a computer-readable medium on which said software code portions are stored (para. [0025], lines 11-14, the computer program
instructions, in order to implement functions in specific manner, may be stored in a memory useable or readable by a computer…), and/or 
the computer program product is directly loadable into the internal memory of the computer or transmittable via a network by means of at least one of upload, download and push procedures.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Son in further view of Fletcher et al. (US 6085243 A, hereinafter Fletcher).

Regarding claim 5, Son discloses the method according to claim 1, wherein the local device or function management control procedure for the at least one transport and/or access device or function according to the result of the processing of the instruction data (paras. [0040], lines 1-5; [0045], claim 4), but fails to explicitly teach, executing an updating process of data installed in or of a configuration setting of the at least one transport and/or access device or function, determining whether a failure in the updating process occurred, and if a failure is determined restoring the data or the configuration setting into a state before executing the updating process.

Fletcher, in the same or similar field of endeavor, teaches executing an updating process of data installed in or of a configuration setting of the at least one transport and/or access device or function and determining whether a failure in the updating process occurred (col. 10, lines 51-53 and 65-67, a mechanism for automatically updating the dRMON agent and all of its components, including the DTA and NIC drivers, via…installer replaces the older components with the newer versions, unloads the Agent, and reloads and restarts the Agent and its services), and if a failure is determined restoring the data or the configuration setting into a state before executing the updating process (col. 7, lines 12-18, Because the dRMON software of the invention resides in ESs, it can capitalize upon native OS APIs such as Microsoft's WIN32 to gather information about the ES that could never be ascertained from the wire via packet capture and analysis. Examples of the kinds of information available: (1) Network protocol stack configurations and NIC configurations including problematic situations…; col. 10, lines 65-67, installer replaces the older components with the newer versions, unloads the Agent, and reloads and restarts the Agent and its services…). 
Therefore, considering Son and Fletcher’s teachings as a whole, one of ordinary skill in the art, before the effective filing date of Applicant’s claimed invention, would be motivated to use the executing an updating processes (by delivery and contingent failure) as taught by Fletcher, for optimizing the process of updating the current version levels of all agent components (col. 10, line 61).	

Regarding claim 6, Son-Fletcher discloses the method according to claim 1, wherein the local device or function management control procedure for the at least one transport and/or (Son, paras. [0040], lines 1-5; [0045], claim 4) includes 
executing an updating process of data installed in or of a configuration setting of a plurality of transport and/or access devices or functions being allocated to one group (Son, paras. [0040], lines 1-5; [0045], claim 4) (Fletcher, col. 10, lines 65-67), 
determining whether a failure in the updating process occurred in at least one of the plurality of transport and/or access devices or functions being allocated to the one group (Son, paras. [0040], lines 1-5; [0045], claim 4) (Fletcher, col. 7, lines 12-18; col. 10, lines 65-67), and if a failure is determined 
restoring the data or the configuration setting into a state before executing the updating process for the each of the plurality of transport and/or access devices or functions allocated to the one group (Son, paras. [0040], lines 1-5; [0045], claim 4) (Fletcher, col. 7, lines 12-18; col. 10, lines 65-67).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





6/25/2021
/THORNE E WAUGH/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457